 

Asset Purchase Agreement

 

THIS AGREEMENT (“the Agreement”) is made on this 17th day of July, 2017 between
Interactive Systems Worldwide, Inc., with its principal place of business
located at 315 S Coast Highway 101, Suite U223, Encinitas, Ca. 92024
(hereinafter the “Seller”) and First Harvest Corp., a Nevada corporation with
its principal place of business located at 5015 West Nassau Street, Tampa, FL
33607 (hereinafter the “Buyer”).

 

WHEREAS, Seller is currently engaged in the business of designs, develops and
markets proprietary software and hardware interactive systems and is sole owner
of certain assets utilized in its business and desires to sell all of those
Assets;

 

WHEREAS, Buyer desires to purchase from Seller the assets of Seller used in the
business and operations of the Seller under the terms and conditions of this
Agreement and desires to buy the Assets;

 

IN CONSIDERATION of the mutual covenants and agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1.        PURCHASE OF ASSETS

 

i.Seller shall sell to Buyer and Buyer shall purchase from Seller, on the terms
and conditions set forth in this Agreement, all the intellectual property rights
and operating assets of Seller, herein collectively called the “Interactive
Assets”. The Interactive Assets shall include on a world-wide basis, any and all
(a) rights associated with works of authorship, including copyrights, moral
rights and mask-work rights; (b) patents, patent rights, patent applications,
inventions, designs, coding, algorithms and other industrial property rights;
(c) trademarks, service marks, trade names, trade dress, symbols, logos, designs
and other source identifiers; (d) trade secret rights and rights in and to
confidential or proprietary information; (e) other proprietary and intellectual
property rights of every kind and nature, including all applications there for,
however designated, whether arising by operation of law, contract, license or
otherwise; and (f) any and all registrations, applications, renewals, records,
extensions, continuations, divisions, divisions in part and reissues relating to
the foregoing, whether now or hereafter in force. The Interactive Assets shall
also specifically include the interactive hardware and software systems
developed by the Seller for the purposes of wagering on sporting events called
the SportXction™ Software System, Rapid Bet Live product and other related
products, also including the intellectual property rights, gaming patents and
patent applications acquired by the Seller from Kenilworth Systems Corp.

 

 

 

 



ii.The Seller shall provide a complete listing of the Interactive Assets
purchased and sold herein as set forth in “Exhibit A.” The Seller represents and
warrants that this is a complete listing of all the Interactive Assets. The
Interactive Assets are to be provided by Seller to Buyer upon payment of the
Purchase Price by Buyer to Seller.

 

iii.This purchase and sale is limited to the Interactive Assets, and Buyer shall
not assume any liabilities of Seller or its individual shareholders, directors,
officers, affiliates, creditors, parent or subsidiary companies, if any, unless
Buyer expressly assumes that liability in writing.

 

2.        PURCHASE PRICE

 

The purchase price for the assets shall consist of two (2) million shares of
restricted common stock of Buyer (the “Shares”). The Shares which constitute the
purchase price of the Interactive Assets shall be unregistered securities,
subject to restrictions on sale and the provisions of Rule 144 of the Securities
and Exchange Commission, with the exception of 500,000 shares to be registered
in a subsequent registration statement. In addition, the Shares shall contain
the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.

 

3.        PAYMENT OF PURCHASE PRICE

 

Upon execution of the Bill of Sale and Assignment and transfer of the
Interactive Assets, Buyer shall issue and transfer to Seller the Shares
described in Paragraph 2 herein.

 

4.        CLOSING AND ESCROW

 

i.The Closing date shall be July 18, 2017, provided there are no unforeseen
delays. Closing shall not be later than ten (10) calendar days after the
designated closing date, unless a further extension is agreed upon in writing
between the Buyer and Seller.



 



  Page | 2

 

 



ii.On the Closing date the Interactive Assets will be in good working order as
represented by the Seller and immediately transferred to the Buyer.

 

iii.On the Closing date, Buyer and Seller shall sign and exchange the Bill of
Sale and Assignment annexed hereto as “Exhibit B.”

 

5.        REPRESENTATIONS BY SELLER

 

Seller represents the following:

 

i.That Seller is the sole owner of the Interactive Assets with full right to
sell or dispose of it as Seller may choose, and no other person has any claim,
right, title, interest, or lien in, to, or on the business of the Seller
(“Business”) or the Interactive Assets; and

 

ii.That Seller shall provide a complete listing of the Interactive Assets
purchased and sold herein as set forth in Exhibit A. The Seller represents and
warrants that this is a complete listing of all the Interactive Assets of the
Seller.

 

iii.That Seller has no undischarged obligations affecting the Interactive Assets
being sold under this Agreement; and

 

iv.That there are presently and will be at the time of closing, no liens or
security interests against the property and the Interactive Assets being
transferred herein; and

 

v.Seller owns all rights, title and interest in Interactive Assets transferred
as part of this Agreement; and

 

vi.No consent from or other approval of a governmental entity, board of
directors, or any other person is necessary in connection with the execution of
the Agreement, or the consummation by Seller of the Interactive Assets by Buyer
in the manner previously conducted by Seller; and

 

vii.The Interactive Assets are merchantable and fit for its intended use and
free of any material defects in workmanship. The Interactive Assets are of a
type, quantity, and quality usable and salable in the ordinary course of
business; and

 

viii.Seller represents and warrants that Seller has paid, or will arrange for
the pro-rata payment of, all taxes owed by Seller on account of the Business;
and

 

ix.There are no licenses or permits currently required by the Seller for the
satisfaction of the sale of Interactive Assets or this Agreement, or Seller has
obtained the proper licenses or permits in order to effectuate this Agreement;
and

 



  Page | 3

 

 



x.There are no actions, suits, proceedings, or investigations pending or, to the
knowledge of the Seller, threatened against or involving Seller or brought by
Seller or affecting any of the purchased property at law or in equity or
admiralty or before or by any federal, state, municipal, or other governmental
department, commission, board, agency, or instrumentality, domestic or foreign,
nor has any such action, suit, proceeding, or investigation been pending during
the 24-month period preceding the date hereof; and Seller is not operating its
business under or subject to, or in default with respect to, any order, writ,
injunction, or decree of any court of federal, state, municipal, or governmental
department, commission, board, agency, or instrumentality, domestic or foreign;
and

 

xi.To the best of its knowledge, Seller has complied with and is operating its
business in compliance with all laws, regulations, and orders applicable to the
business conducted by it, and the present uses by the Seller of the Interactive
Assets do not violate any such laws, regulations, and orders. Seller has no
knowledge of any material present or future expenditures that will be required
with respect to any of Seller’s Interactive Assets to achieve compliance with
any present statute, law, or regulation, including those relating to the
environment or occupational health and safety; and

 

xii.No representation or warranty by the Seller contained in this Agreement, and
no statement contained in any certificate or other instrument furnished or to be
furnished to Buyer pursuant hereto, or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of a material
fact or omits or will omit to state any material fact that is necessary in order
to make the statements contained therein not misleading; and

 

xiii.Seller has, as of the purchase date, and shall have on the closing date no
liabilities of any kind whatsoever, contingent or otherwise; and

 

xiv.There shall have been between the purchase date and the closing date no
material adverse change in the assets or liabilities or in the condition,
financial or otherwise, or in the business, properties, earnings, or net worth
of Seller; and

 

xv.The purchased Interactive Assets or any substantial portion thereof shall not
have been adversely affected in any material way as a result of any fire,
accident, flood, or other casualty or act of God or the public enemy, nor shall
any substantial portion of the purchased property have been stolen, taken by
eminent domain, or subject to condemnation. If the Closing occurs hereunder
despite such casualty as a result of the waiver of this condition by Buyer, the
Seller shall assign or pay over to the Buyer the proceeds of any insurance or
any condemnation proceeds with respect to any casualty involving the purchased
property that occurs after the date hereof.

 



  Page | 4

 

 

6.        INDEMNIFICATION PROVISIONS

 

It is agreed by and between the parties that the Seller shall jointly and
severally indemnify and hold Buyer and its assigns harmless from any and all
claims of any nature whatsoever originating from acts prior to closing,
including without limitation:

 

i.Tort claims; Any creditor claims; and

 

ii.Any claims that may be made hereinafter on account of federal and state
franchise taxes, Social Security taxes, sales taxes, unemployment taxes, and all
other taxes of whatever nature or form on account of the operation of the
Business ending on and accruing up to the closing date; and

 

 

iii.Any claims for wages, vacation, sick pay, or fringe benefits claimed by
Seller’s employees for periods prior to the closing date; and

 

iv.Any claims for intellectual property rights violations or infringements.

 

7.        COVENANTS OF SELLER

 

The Seller covenants with the Buyer as follows:

 

i.The Bill of Sale and Assignment to be delivered at the closing date will
transfer all the Interactive Assets of the Seller free and clear of all
encumbrances and will contain the usual warranties;

 

ii.Seller assumes all risk of loss, damage, or destruction to the Interactive
Assets subject to this Agreement until the date of closing. If the Interactive
Assets are damaged or lost prior to Closing such that their valuation is
affected, Seller agrees to negotiate in good faith a reasonable reduction in the
Payment Purchase Price to account for the lost value of the Interactive Assets.



 

8.        INVENTORY OF ASSETS

 

A complete inventory of the Interactive Assets to be sold and purchased under
this Agreement shall be taken prior to closing and disclosed by the Seller in
Exhibit A.

 

9.        ENTIRE AGREEMENT

 

This Agreement constitutes the sole and only agreement between Buyer and Seller
respecting the Business or the sale and purchase of the Interactive Assets. This
Agreement correctly sets forth the obligations of Buyer and Seller to each other
as of its date. Any additional agreements or representations respecting the
Business or its sale to Buyer not expressly set forth in this Agreement are null
and void, unless otherwise required by law. Both parties agree to waive rights
as to any conflicting laws which may nullify this Agreement to the full extent
allowable by law.

 



  Page | 5

 

 

10.        CONDITIONS PRECEDENT OF BUYER

 

The obligations of the Buyer hereunder are subject to the conditions that on or
prior to the closing date:

 

i.Representations and Warranties True at Closing. The representations and
warranties of the Buyer contained in the Agreement or any certificate or
document delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true on and as of the closing date as
though such representations and warranties were made at and as of such date,
except if such representations and warranties were made as of a specified date
and such representations and warranties shall be true as of such date.

 

ii.Buyer’s Compliance with Agreement. The Buyer shall have performed and
complied with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or at the closing of the Agreement. At
the time of closing, the Buyer shall deliver a share certificate for two (2)
million Shares as satisfaction of its obligations herein.

 

iii.Resolutions and Buyer’s Certificate. The Buyer shall have delivered to the
Seller copies of the resolutions of the board of directors of the Buyer
authorizing the transactions contemplated herein, with such resolutions to be
certified to be true and correct by authorized officer, together with a
certificate of an officer of the Buyer, dated the closing date, certifying in
such detail as the Seller may request to the fulfillment of the conditions
specified in subparagraphs (a) and (b) above.

 

iv.Injunction. On the closing date, there shall be no effective injunction,
writ, preliminary restraining order, or any order of any nature issued by a
court of competent jurisdiction directing that the transactions provided for
herein or any of them not be consummated as herein provided.

 

v.Approval of Proceedings. All actions, proceedings, instruments, and documents
required to carry out this Agreement, or incidental thereto, and all other
related legal matters shall have been approved by counsel for the Buyer.

 

11.       CONDUCT OF BUSINESS PRIOR TO CLOSING

 

Seller covenants that, from the date hereof to the closing date, it will use its
best efforts to preserve Seller, and the Interactive Assets of Seller, and
organization of Seller, and shall retain and encourage all personnel now hired
to remain employees pending closing.

 



  Page | 6

 

 

12.        ARBITRATION

 

Parties shall be free to bring all differences of interpretation and disputes
arising in connection with this Agreement (or any document executed in
connection with this Agreement) to the attention of the other at any time
without prejudicing their harmonious relationship and operations hereunder, and
the good offices and facilities of either party shall be available at all times
for the prompt and effective adjustment of any and all such differences, either
by mail, telephone, or personal meeting under friendly and courteous
circumstances. Any controversy, claim, or breach arising out of or relating to
this Agreement which the parties are unable to resolve to their mutual
satisfaction shall be resolved as follows:

 

In the event the parties are not able to resolve any dispute between them
arising out of or concerning this Agreement, or any provisions hereof, whether
in contract, tort, or otherwise at law or in equity for damages or any other
relief, then such dispute shall be resolved only by final and binding
arbitration pursuant to the Federal Arbitration Act and in accordance with the
American Arbitration Association rules then in effect, conducted by a single
neutral arbitrator and administered by the American Arbitration Association in a
location mutually agreed upon by the parties within the State of Florida. The
arbitrator’s award shall be final, and judgment may be entered upon it in any
court having jurisdiction in the State of Florida. In the event that any legal
or equitable action, proceeding or arbitration arises out of or concerns this
Agreement, the prevailing party shall be entitled to recover its costs and
reasonable attorney’s fees. The parties agree to arbitrate all disputes and
claims in regards to this Agreement or any disputes arising as a result of this
Agreement, whether directly or indirectly, including Tort claims that are a
result of this Agreement. The parties agree that the Federal Arbitration Act
governs the interpretation and enforcement of this provision. The entire
dispute, including the scope and enforceability of this arbitration provision
shall be determined by the Arbitrator. This arbitration provision shall survive
the termination of this Agreement.

 

13. COSTS AND EXPENSES

 

Except as expressly provided to the contrary in this Agreement, each party shall
pay all of its own costs and expenses incurred with respect to the negotiation,
execution and delivery of this Agreement and the exhibits hereto.

 



  Page | 7

 

 

14.        MISCELLANEOUS PROVISIONS

 

i.Applicable Law. This Agreement shall be construed under and in accordance with
the laws of the State of Florida.

 

ii.Parties Bound. This Agreement shall be binding on and inure to the benefit of
the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives, successors and assigns as permitted by
this Agreement.

 

iii.Legal Construction. This Agreement shall be construed as to effectuate the
intended purpose of the Agreement. In the event any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal, or unenforceable in any respect, this Agreement shall be modified to
otherwise effectuate the sale under the original intentions of the Parties. This
may include striking the invalid, illegal, or unenforceable provision as if they
had never been contained in this Agreement, or modifying the invalid, illegal or
unenforceable provisions to make them compliant without modifying the original
purpose of the Parties.

 

iv.Amendments. This Agreement may be amended by the Parties only by a written
agreement.

 

v.Attorneys’ Fees. Each Party hereto shall bear its own attorneys’ fees and
costs incurred up to and including execution of this Agreement. Should any Party
employ an attorney for the purpose of enforcing this Agreement, or any document
or instrument related to and/or executed pursuant to this Agreement, in any
arbitration or legal proceeding whatsoever, the prevailing Party shall be
entitled to receive from the other Party or Parties reimbursement for all
attorneys’ fees and all costs, including, but not limited to, service of
process, filing fees, court and court reporter costs, investigative costs,
expert witness fees, and the cost of any bonds, whether taxable or not, and such
reimbursement shall be included in any determination, judgment or final order
issued in that proceeding. “Prevailing Party” means the Party determined by the
court or arbitrator to have most nearly prevailed, seen if such Party did not
prevail in all matters, and not necessarily the Party in whose favor a judgment
is entered.

 

vi.Exhibits. All exhibits referred to herein are incorporated as part hereof, as
if fully rewritten.

 

vii.Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the parties had executed a single document, and the
Agreement shall be effective as of the date it was signed by all parties.

 

viii.Signatories. This Agreement shall be executed on behalf of First Harvest
Corp. by Kevin Gillespie and on behalf of Seller by Steve Johns. The Agreement
shall be effective as of the date first written above.

 

ix.Descriptive Headings. The descriptive headings of the several sections of
this Agreement are inserted for convenience only and shall not be deemed to
affect the meaning or constructions of any of the provisions hereof.

 



  Page | 8

 

 

IN WITNESS WHEREOF, the parties hereto have signed the Agreement on this date.

 

SELLER:

 

INTERACTIVE SYSTEMS WORLDWIDE, INC.

 



By: /s/ STEVE JOHNS   Date: 7/17/17     STEVE JOHNS, PRESIDENT                  
  BUYER:                     FIRST HARVEST CORP.                     By: /s/
Kevin Gillespie   Date: 7/17/17     KEVIN GILLESPIE, PRESIDENT        



 

  Page | 9

 



 

EXHIBIT A

INTERACTIVE ASSETS

 

1. Interactive System Worldwide, Inc. (“ISWI”) SportXction™ Software System    
2. Intellectual Property Rights and all files and folders related to SportXction
    3. Intellectual Property Rights and Patents purchased by ISWI from
Kenilworth Systems Corp.     4. All Intellectual Property Rights herein referred
in the Asset Purchase Agreement as the ‘Interactive Assets’ of ISWI

 

  Page | 10

 

 

EXHIBIT B

BILL OF SALE AND ASSIGNMENT

 

Attached to that certain Agreement for the Transfer of the assets of Interactive
Systems Worldwide, Inc. to First Harvest Corp. (“Asset Purchase Agreement”)
dated July___, 2017 is entered into between Interactive Systems Worldwide, Inc.
(“Seller”) and First Harvest Corp. (“Buyer”).

 

KNOW ALL MEN BY THESE PRESENTS, THAT Seller, whose address is 315 S Coast
Highway 101, Suite U223, Encinitas, Ca. 92024 for and in consideration of two
(2) million shares of restricted common stock of Buyer and paid by Buyer, does
hereby sell, set over, transfer, assign and convey to Buyer, its successors and
assigns, all rights, title, and interest in and to those intellectual property
rights and materials referenced as Interactive Assets (the “Property”), pursuant
to the Asset Purchase Agreement, including but not limited to those intangible
and tangible assets of the Seller as set forth in Exhibit A of said Agreement.

 

And for the same consideration, Seller, for it, its successors and assigns
covenants with and warrants unto Buyer, its successors and assigns that Seller
is the lawful owner of the Property hereby conveyed; that said Property is
transferred in good working order as represented in the Agreement, but in “As
Is” Condition with all faults disclosed; on the date hereof that Seller has good
and marketable title to said Property; that said Property is free and clear of
any liens and encumbrances of any kind, character, or nature; and that Seller,
and its successors and assigns will forever warrant and defend the same against
all lawful claims and demands whatsoever. Successors and assigns include heirs,
executors, administrators, and personal representatives.

 

IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale and
Assignment effective the ___ day of July, 2017

 

SELLER:

 

INTERACTIVE SYSTEMS WORLDWIDE, INC.

 

By: ________________________________ Date:____________________

STEVE JOHNS, PRESIDENT

 

BUYER:

 

FIRST HARVEST CORP.

 

By: ________________________________ Date:____________________

KEVIN GILLESPIE, PRESIDENT

 

  Page | 11

 

 



